Citation Nr: 0019118	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  98-18 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for varicose veins in the 
left leg, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1980.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a 20 percent rating 
for varicose veins in the left leg.

This claim was previously before the Board and was the 
subject of a November 1999 remand which requested that the 
veteran be scheduled for a hearing before a Member of the 
Board on Travel Board.  That hearing was conducted before the 
undersigned in May 2000 and this claim is again before the 
Board.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist claimants in 
the development of facts pertinent to well grounded claims 
and that VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Morton v. West, 
12 Vet. App. 477 (1999).

Where a veteran has stated that a service-connected 
disability has increased in severity, or where a veteran 
disputes an initial rating of a service-connected disability, 
a claim of entitlement to an increased rating for that 
service-connected disability is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  Therefore, as the veteran has alleged that 
his service-connected disability has increased in severity, 
this claim is well grounded and development is appropriate.

The Board feels that a VA examination would be useful in 
determining the current extent and severity of the veteran's 
varicose veins of the left leg.  The most recent VA 
examination of the veteran's disability was conducted in 
December 1995.  That examination was conducted some time ago, 
and the regulation which provides the criteria for the 
evaluation of varicose veins has been amended subsequent to 
that examination.  The Board feels that an additional 
examination is needed to obtain evidence pertinent to the new 
rating criteria.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA diseases of the arteries and 
veins examination.  The claims folder and 
a copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  Specifically the examiner 
should provide the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should state 
whether the veteran's varicose veins 
in the left leg result in:

1) intermittent edema of the 
extremity;
2) persistent edema incompletely 
relieved by elevation of the 
extremity;
3) persistent edema;
4) edema;
5) massive board-like edema with 
constant pain at rest;
6) aching and fatigue in the leg 
after prolonged standing or 
walking;
7) symptoms relieved by elevation 
of the extremity or compression 
hosiery;
8) beginning stasis pigmentation 
or eczema;
9) stasis pigmentation;
10) eczema;
11) subcutaneous induration;
12) intermittent ulceration;
13) persistent ulceration;
14) hair loss;
15) symptoms of pain and cramping 
on exertion;
16) varicosities of the long 
saphenous ranging in size from 1 
centimeter to two centimeters in 
diameter;
17) involvement of the long 
saphenous ranging over two 
centimeters in diameter;
18) marked distortion and 
sacculation;
19) involvement of the deep 
circulation;
20) involving superficial veins 
below the knee;
21) involving superficial veins 
above or below the knee;
22) positive Trendelenburg's 
test;
23) positive Perthe's test.


For each of the 24 signs listed the 
examiner should explicitly state 
whether or not that sign is present.  
If present, the examiner should 
provide an opinion as to the 
frequency and/or severity.

c)  The examiner should provide an 
opinion as to the severity of the 
veteran's varicose veins of the left 
leg (i.e., mild, moderate, 
moderately severe, severe, 
pronounced).

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) (if the examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


